Title: To George Washington from Robert Howe, 29 August 1780
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                             29th August 1780
                        
                        Very late last night the following intelligence was sent me that Sir Henry Clinton was return’d from Long
                            Island, that most if not all the British Regiments had cross’d over and had marchd by the way of Kings Bridge to York
                            Island, that they passd over on Hill Gate Frogs Rock & some other places, and that it was very confidently talk’d
                            of that you wou’d be attack’d very shortly, that Flat Bottom’d Boats were collecting & some of them already in the
                            River—& that many other Steps taken seem to confirm the Idea of our being attack’d & that very soon. Tho
                            this is not handed me by the most intelligent Agent, yet it comes from one who does not deceive me unless he is himself
                            Deceived, & tho’ the designs of the Enemy can only be guess’d at, yet the Bringing over the Troops from Long Island
                            (if they have really done it) seems to indicate some movement I therefore hand you this information just as I have recivd
                            it and am Dear sir with the greatest Respect yr Excellencys most obt Servt
                        
                            R. Howe

                        
                    